SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

563
KA 14-01047
PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CHAUNCEY STEWART, ALSO KNOWN AS CHONICE STEWART,
DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM CLAUSS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KELLY C. WOLFORD OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joanne M. Winslow, J.), rendered June 10, 2014. The judgment
convicted defendant, upon his plea of guilty, of murder in the second
degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on March 30, 2017, and by the attorneys for the
parties on April 4, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court